Citation Nr: 1030456	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  03-21 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Whether any injuries, and the residuals thereof, that were 
incurred as a result of a December 1, 1982, motor vehicle 
accident were due to the appellant's own willful misconduct.  

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for a disability of the cervical 
segment of the spine.  

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for a disability of the lumbar 
segment of the spine.

4.  Whether new and material evidence has been received to reopen 
a claim for service connection for a bilateral hip disability.

5.  Whether new and material evidence has been received to reopen 
a claim for service connection for a bilateral shoulder 
disability.

6.  Entitlement to service connection for a bilateral knee 
disability.

7.  Entitlement to service connection for a psychiatric 
disability, claimed as post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active duty service from October 1980 to 
October 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from  November 2000 and October 2002 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office (RO), 
located in Buffalo, New York.  

The appellant alleges that his spinal, hip, knee, shoulder, and 
PTSD disabilities all stem from a December 1982 motor vehicle 
accident (MVA) when he was struck by a motor vehicle while 
crossing a street as a pedestrian in Germany.  The appellant's 
claim was denied in September 1992 because he failed to report to 
a VA examination scheduled to determine if the appellant had any 
current disabilities.

The appellant filed a claim to reopen in 1999 and added claims 
for bilateral knee disability and PTSD.  The appellant alleges 
that all of his claimed disabilities stem from the December 1982 
MVA.  In December 2005, the RO determined in an Administrative 
Decision that the December 1982 MVA was the result of the 
appellant's willful misconduct.  Subsequent supplemental 
statements of the case denied the Veteran's claims on this basis.  
Inexplicably, however, the final supplemental statement of the 
case issued in November 2009 does not mention the determination 
of willful misconduct.  In any event, VA regulations and case law 
indicate that when willful misconduct is found, service 
connection, by law, may not be granted.  See Gabrielson v. Brown, 
7 Vet. App. 36, 41 (1994).  

In this instance, although the matter of willful misconduct was 
not appealed per se, the Board finds that it is a threshold issue 
which must directly be addressed by the Board before adjudicating 
the other six issues in this appeal.  Hence, the issue of whether 
the appellant's in-service MVA was willful misconduct is listed 
as an issue in this appeal.

The record indicates that in August 2007, the claim was remanded 
by the Board for the purpose of obtaining additional medical 
records, including the appellant's Social Security Administration 
records.  

The issues addressed in the REMAND portion of the decision below 
are REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The appellant was a pedestrian struck by a motor vehicle on 
December 1, 1982.  

2.  At the time of the MVA, the appellant was crossing the street 
in a crosswalk.

3.  The appellant was not cited for any violation of law as a 
result of the MVA.

4.  Although the appellant had been drinking alcohol prior to 
being struck by the motor vehicle in December 1982, there is no 
evidence that he was intoxicated at the time of the accident.  

5.  The preponderance of the evidence does not show that the 
appellant engaged in deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its probable 
consequences.

6.  Service connection for disabilities of the shoulders, hips, 
neck, and back was denied by the RO in a September 1992 rating 
decision because the appellant did not report for a VA 
examination to determine if he had any of the claimed 
disabilities.  

7.  The evidence received subsequent to the September 1992 RO 
decision includes new VA medical treatment records which indicate 
that the appellant has current symptoms of the spine, hips, 
shoulders and knees and psychiatric disability that might be 
related to his period of active duty service, specifically the 
December 1982 MVA.

8.  The evidence received subsequent to the September 1992 RO 
decision is new and is not duplicative or cumulative of evidence 
that was considered by the RO in September 1992; it is so 
significant that it must be considered in order to decide fairly 
the merits of the appellant's claim.  


CONCLUSIONS OF LAW

1.  The December 1, 1982 MVA was not the result of the 
appellant's own willful misconduct.  38 C.F.R. § 3.301 (2009).  

2.  The September 1992 RO decision denying entitlement to service 
connection for disabilities of the lumbar and cervical segments 
of the spine, the hips, and shoulders is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.117, 19.129, 19.192 
(1990); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009).

3.  New and material evidence has been submitted, and the claims 
of entitlement to service connection for disabilities of the 
lumbar and cervical segments of the spine, the hips, and 
shoulders are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2009), VA 
has certain duties to notify and assist the appellant in his 
appeal; however, given that the full benefit sought by the 
appellant is granted in this decision, further discussion of how 
VA complied with those laws is unnecessary.

II.	Willful Misconduct

In seeking VA disability compensation, a service member generally 
seeks to establish that a current disability results from a 
disease or injury that incurred in or was aggravated by service.  
However, only when a disability or cause of death was incurred or 
aggravated in the line of duty, and not the result of the service 
member's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his or her abuse of alcohol or 
drugs, can service connection be established.  38 C.F.R. § 
3.301(a) (2009); see also 38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. 
§ 3.1(m) (West 2002).

Willful misconduct means an act involving conscious wrongdoing or 
known prohibited action.  It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard of 
its probable consequences.  38 C.F.R. § 3.1(n)(1) (2009).  Mere 
technical violations of police regulations or ordinances will not 
per se constitute willful misconduct, and willful misconduct will 
not be determinative unless it is the proximate (vice 
contributory) cause of injury.  38 C.F.R. § 3.1(n)(3) (2009).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct; however, the deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful misconduct.  
If, in the drinking of a beverage to enjoy its intoxicating 
effects, intoxication results proximately and immediately in 
disability or death, the disability or death will be considered 
the result of the person's willful misconduct.  38 C.F.R. § 
3.301(c)(2) (2009).

38 U.S.C.A. § 105(a) (West 2002) establishes a presumption in 
favor of a finding of line of duty.  If it is determined that an 
exception does apply (such as willful misconduct), and the claim 
is denied solely on the basis of such exception, it must be 
established that the denial of the claim was justified by a 
preponderance of the evidence.  Daniel v. Brown, 9 Vet. App. 348, 
351 (1996); Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).

For the reasons discussed below, the Board finds that the 
evidence in support of a finding of willful misconduct is, at 
best, at equipoise with the evidence against such a finding.  
Because there is not a preponderance of the evidence showing 
willful misconduct, the Board finds that the December 1982 MVA 
was not the result of the appellant's own willful misconduct.  

A review of the claims file indicates that, on December 1, 1982, 
while walking home from a local establishment, the appellant was 
struck by an automobile.  The MVA occurred at approximately 10:30 
pm.  The record shows that the appellant was in a crosswalk when 
he was hit.  The service treatment records indicate that he went 
to the military hospital at approximately 2:00 am and that 
medical personnel noted alcohol on his breath; however, the 
medical personnel also noted that the  appellant was alert and 
oriented.  Moreover, none of the medical treatment records 
describe the appellant as intoxicated at the time of treatment 
for injuries sustained in the MVA.  Nevertheless, there is a 
comment on the medical reports [DA Form 3888, Medical Record - 
Nursing Assessment and Care Plan] that suggests that the 
appellant's alcohol use could have been a "contributing" factor 
to the MVA.  The records indicate that the appellant admitted to 
consuming five beers, but there is no indication of the time 
period over which this consumption occurred.  These treatment 
records are the only objective evidence regarding the December 
1982 MVA.  A police report and a line of duty determination are 
not of record.  The RO's December 2005 Administrative Decision 
indicates that a line of duty determination could not be located 
in the appellant's records at the National Personnel Records 
Center (NPRC).  A November 1997 VA treatment record shows that 
the appellant admitted to drinking heavily in the service.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  As previously noted, to deny a claim based on a finding 
of willful misconduct, the standard of proof is that a 
preponderance of the evidence must support a finding of willful 
misconduct.  Additionally, the element of knowledge of, or a 
wanton or reckless disregard of, the probable consequences must 
be specifically addressed.  Myore v. Brown, 9 Vet. App. 498, 503-
04 (1996).

The Board finds that the injuries sustained by the appellant in 
the December 1, 1982 MVA were incurred in the line of duty.  
First of all, the evidence only shows that the appellant consumed 
five beers and had the smell of alcohol at the time of medical 
treatment.  Although a medical record indicates that alcohol may 
have contributed to the MVA, and the appellant himself indicated 
that he drank heavily in the service, the record does not show 
that the appellant was even intoxicated at the time of the MVA, 
and in fact, the record indicates that he was alert and oriented 
when examined by medical personnel.  Also, the record shows that 
the appellant was crossing in a crosswalk at the time of the MVA 
and there is no indication that the appellant was cited for any 
violation of the law for his role in the MVA.  Therefore, the 
Board does not find that a preponderance of the evidence shows 
that the appellant engaged in deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard of 
its probable consequences.  Hence, service connection for any 
residual disability etiologically related to the December 1982 
MVA is not precluded.  38 C.F.R. § 3.301(a) (2009).  



III.  New and Material Evidence

The Board notes that the regulation regarding new and material 
evidence was amended.  See 66 Fed. Reg. 45630 (Aug. 29, 2001) (38 
C.F.R § 3.156(a) (2009)).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim received 
on or after August 29, 2001.  Because the appellant's claim to 
reopen the previously denied claims was received prior to that 
date, those regulatory provisions do not apply.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. A. § 5108 (West 1991); Hodge v. West, 155 F.3d 1356, 1359-
60 (Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 (1990).  
Second, if VA determines that the evidence is new and material, 
VA may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that the 
duty to assist has been fulfilled.  In order for evidence to be 
sufficient to reopen a previously disallowed claim, it must be 
both new and material.  If the evidence is not material, the 
inquiry ends and the claim cannot be reopened.

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 2001), 
"new and material evidence" means evidence not previously 
submitted to agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, by 
itself or in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be probative 
of all the elements required to award the claim as in this case 
dealing with a claim for service connection.  Evans v. Brown, 9 
Vet. App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining whether 
the newly submitted evidence is probative.  Id.  Such evidence 
must tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.  Id.

In September 1992, the RO denied entitlement to service 
connection for disabilities of the cervical and lumbar segments 
of the spine, along with disabilities of both hips and shoulders.  
The RO found that the medical evidence did not show complaints or 
treatment for these disabilities, and that as such, there was no 
evidence of a current disability or disorder.  The finding was 
made after the appellant failed to report for a VA examination 
that was scheduled to determine if the appellant had any of the 
claimed disabilities.  Thus, service connection could not be 
granted.  When the RO made that determination, it had before it 
the appellant's application for benefits and his service medical 
records.  The appellant was notified of that decision but did not 
timely perfect his appeal; thus, that decision became final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1991); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

Since September 1992, the appellant has submitted written 
statements, he has provided testimony before the Board, and 
numerous medical records have been added to his claims folder, 
including VA treatment records.  In his statements and his 
testimony, the appellant has repeated his previous assertions 
that as a result of the MVA that occurred in 1982, he now suffers 
from the residuals of that crash - neck, back, hip, and shoulders 
disabilities.  The VA medical treatment records show complaints 
for all of the claimed disorders and suggest that that the 
claimed disorders may be the result of the in-service MVA.  

The medical and testimonial evidence is new.  This information 
was not of record in September 1992.  This evidence suggests that 
the appellant now suffers from these various disorders.  It is so 
significant that, while not dispositive, it must be considered in 
order to decide his claim fairly.  Accordingly, the Board 
concludes that the appellant has submitted evidence that is new 
and material, and the claims for service connection for 
disabilities of the neck, back, hips, and shoulders are reopened.

Since the issues are now reopened, the Board must address the 
merits of the appellant's claim.  The Board finds that further 
development of the evidence is necessary to fairly adjudicate the 
appellant's claims on the merits.  See 38 U.S.C.A. § 5103 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).  Accordingly, 
the Board will remand these issues for the purpose of obtaining 
additional information on these disabilities.  After that 
information has been obtained and the claim returned to the 
Board, the Board will, if necessary, prepare a decision 
addressing the merits of the appellant's claim. 


ORDER

1.  The December 1, 1982 MVA was not the result of the 
appellant's own willful misconduct.  

2.  The claim for entitlement to service connection for a 
disability of the cervical segment of the spine is reopened; to 
this extent, the appeal is granted.  

3.  The claim for entitlement to service connection for a 
disability of the lumbar segment of the spine is reopened; to 
this extent, the appeal is granted.  

4.  The claim for entitlement to service connection for a 
bilateral hip disability is reopened; to this extent, the appeal 
is granted.  

5.  The claim for entitlement to service connection for a 
bilateral shoulder disability is reopened; to this extent, the 
appeal is granted.  




REMAND

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  Here, there is evidence that the appellant was 
injured in an MVA that occurred while he was on active duty, he 
has received some type of treatment for all six conditions, and 
he has provided written statements that insinuate that these six 
disabilities and disorders are the result of or due to his 
military service (or an incident therein).  

A review of the claims folder indicates that a VA medical doctor 
or expert has not provided any comments on the assertions made by 
the appellant on these six purported disorders.  The record 
includes evidence of an in-service incident, evidence of current 
complaints, and evidence of the appellant's assertions that he 
has experienced spine, hip, and shoulder, knee and psychiatric 
disabilities since the time of the 1982 MVA.  Therefore, it is 
the Board's opinion that a VA opinion should be obtained and 
included in the claims folder prior to the Board issuing a 
determination on the merits of the appellant's claim.

Moreover, it is unclear as to who is representing the appellant 
in this matter.  The only signed VA Form 21-22 "Appointment of 
Veterans Service Organization as Claimant's Representative" was 
signed by the appellant in favor of the Disabled American 
Veterans in November 2009.  Nevertheless, the Board notes that 
New York's Division of Veterans Affairs submitted a VA Form 646 
"Statement of Accredited Representation in Appealed Case" in 
support of the appellant's claim in December 2009.  Therefore, on 
remand, it is imperative for the RO/AMC to determine who the 
appellant's representative is and provide the representative with 
an appropriate opportunity to submit a statement in the 
appellant's claim.

Accordingly, further appellate consideration will be deferred and 
the case is remanded to the RO/AMC for the following actions:

1.  The RO/AMC should contact the appellant 
and ask that he identify who his current 
representative is.  The appellant should 
also be asked to identify all additional 
medical treatment providers since January 
2007 for the disorders currently on appeal, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources, including any VA 
records not already in the claims folder, 
should be requested.  All records obtained 
should be added to the claims folder.  If 
any records are unavailable, the AMC/RO 
should inform the appellant of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2009).  The RO/AMC should ensure that the 
appellant's current representative has an 
opportunity to submit a statement in 
support of the appellant's claim.

2.  The RO/AMC should schedule the 
appellant for the appropriate VA 
examination (or examinations) to determine 
whether the appellant now suffers from the 
claimed disabilities, and if so, the 
etiology of said disorders and 
disabilities.  The claims folder and this 
remand are to be made available to each 
examiner before the examination, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary tests and studies should be 
conducted in order to render the diagnoses 
of the claimed disability(ies).  Following 
an examination of the appellant and a 
review of his medical records and history, 
each examiner is asked to express an 
opinion concerning whether the appellant 
now suffers from any of the claimed 
disabilities, and, if so, whether the 
disabilities are related to service.  

The examiner should express any opinions 
provided in the following terms:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

If these matters cannot be medically 
determined without resort to mere 
conjuncture, the examiner should so note 
and should provide an explanation of why 
the requested opinion cannot be provided 
without resort to mere conjuncture.  The 
examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to each 
examiner's conclusions.  The results 
proffered by each examiner must reference 
the complete claims folders.  With respect 
to the appellant's claim for PTSD, the 
examiner should be asked to diagnose all 
current psychiatric disabilities and 
address the etiology of each one.

3.  The RO/AMC should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the reports of examination.  
If the requested reports do not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2009); see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's chosen 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to include 
a summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board, if in 
order. 

The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examinations requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA examinations 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


